DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “at least one jaw member movable toward the other jaw member” in lines 8-9 which should read “at least one jaw member of the second end effector movable toward the other jaw member of the second end effector.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13 recites “at least one jaw member movable toward the other jaw member” in lines 8-9 which should read “at least one jaw member of the second end effector movable toward the other jaw member of the second end effector.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Claim 17 recites “at least one jaw member movable toward the other jaw member” in lines 8-9 which should read “at least one jaw member of the second end effector movable toward the other jaw member of the second end effector.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blakeney et al. (US 2008/0255589 A1) in view of Ginn et al. (US 5,817,013).
Regarding claims 2 and 12, Blakeney discloses Blakeney discloses a vein harvesting device (fig. 1), comprising: a first elongated portion (one shaft within 12), a second elongate portion (other shaft within 12; fig. 1); a first end effector (20) disposed adjacent a distal portion of the first elongated portion, the first end effector including a first jaw member and a second jaw member, at least one jaw member movable toward the other jaw member (fig. 2); a second end effector (22) disposed adjacent a distal portion of the second elongated portion, the second end effector including a first jaw member and a second jaw member, at least one jaw member movable toward the other jaw member (fig. 2), the first and second end effectors configured to seal tissue ([0017]).
Blakeney fails to disclose a band extending between the first end effector and the second end effector and configured to contact a portion of a vein between the first end effector and the second end effector, the band configured for direct contact with the first end effector and the second end effector simultaneously, wherein the band is configured to support the vein such that a proximal portion of the vein is disposed proximally of the band, and a distal portion of the vein is disposed distally of the band.
However, Gin teaches a vein harvesting device (12; abstract; figs. 1-2) with first and second end effectors (scissors 18, while only one pair of scissors is shown in fig. 2, scissors 18 may be placed in both lumens 38 and 40; column 4, lines 5-12) and a band (guide member 20) disposed in direct contact with the first end effector and second end effector simultaneously (as scissors 18 are slid within lumens 38, 40 of guide 20), the band configured to extend between the first and second end effectors (fig. 2) and to contact a portion of a vein between the first and second end effectors (as guide slot 36 is pressed into engagement with the vein 14 for the purpose of providing separation of the skin and tissue from the vein; fig. 2; column 3, lines 61-66) and wherein the band is configured to support the vein such that a proximal portion of the vein is disposed proximally of the band, and a distal portion of the vein is disposed distally of the band (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vein harvesting device of Blakeney to include the band taught by Gin in order to provide additional separation of skin and tissue from the vein.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blakeney et al. (US 2008/0255589 A1) in view of Ginn et al. (US 5,817,013), as applied to claim 2 above, and further in view of Weadock et al. (US 6,527,771).
Regarding claims 8-11, modified Blakeney discloses the invention above and further discloses the first end effector is fixed from longitudinal movement relative to the elongated portion, the second end effector is fixed from longitudinal movement relative to the elongated portion as the end effectors are fixed from longitudinal movement relative to each other (as clipping devices may be opened, closed or rotated), and wherein the first end effector is movable independently of a tip, and wherein the second end effector is movable independently of the tip (as clipping devices may be actuated independently or simultaneously; ([0079]-[0080]), wherein the at least one elongated portion includes a first elongated portion and a second elongated portion, each of the first and second elongated portions extending distally from the handle assembly and operatively connected to the handle assembly, the first end effector disposed adjacent a distal portion of the first elongated portion, and the second end effector disposed adjacent a distal portion of the second end effector (see elongated portions in dashed lines in fig. 1).
Modifed Blakeney fails to disclose a tip operatively connected to the first elongated portion, a distal end of the tip extending distally beyond a distal-most end of the first end effector, the tip is fixed from pivotal movement relative to the first elongated portion, wherein the first end effector is fixed from longitudinal movement relative to the tip, and wherein the second end effector is fixed from longitudinal movement relative to the tip, wherein the first end effector is movable independently of the tip, and wherein the second end effector is movable independently of the tip, wherein the tip is configured to bluntly dissect tissue and defines a hollow cavity therein, and wherein each of the first end effector and the second end effector is housed at least partially within the hollow cavity.
However, Weadock teaches a vein harvesting device (100) having an elongated portion and an end effector with first and second jaw members (fig. 1). The vein harvesting device may be used with its end effector open to engage veins (fig. 1), similar to that of Blakeney or with a transparent blunt tip (316), a distal end of the tip extending distally beyond a distal-most end of the first end effector (fig. 5) with a hollow cavity having the end effector therein shaped for dissecting tissue and creating a workspace in proximity to the vessel (column 7, lines 44-58). The tip (316) is fixed to the shaft (310) and the elongated portion (102) of the end effector is also fixed from longitudinal and pivotal movement relative to the tip (fig. 5), the end effector movable independently of the tip (fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vein harvesting device of modified Blakeney to include the blunt transparent tip on the distal end of the elongated portion as taught by Weadock in order to dissect tissue and create a workspace around dissected tissue.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,646,210 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 2, U.S. Patent No. 10,646,210 B2 claims a vein harvesting device (claim 1, line 1), comprising: a first elongated portion; a second elongated portion (at least one elongated portion; claim 1, lines 3-4); a first end effector disposed adjacent a distal portion of the first elongated portion, the first end effector including a first jaw member and a second jaw member, at least one jaw member movable toward the other jaw member (claim 1, lines 5-10); a second end effector disposed adjacent a distal portion of the second elongated portion, the second end effector including a first jaw member and a second jaw member, at least one jaw member movable toward the other jaw member (claim 1, lines 11-16); and a band extending between the first end effector and the second end effector and configured to contact a portion of a vein between the first end effector and the second end effector, the band configured for direct contact with the first end effector and the second end effector simultaneously (claim 1, lines 17-28).
Regarding claim 3, U.S. Patent No. 10,646,210 B2 claims wherein the band is deployable from a first position where the band is disposed at a first angle relative to the first elongated portion to a second position where the band is disposed at a second angle relative to first elongated portion, wherein the first angle is different from the second angle (claim 1, lines 17-28).
Regarding claim 8, U.S. Patent No. 10,646,210 B2 claims a tip operatively connected to the first elongated portion, a distal end of the tip extending distally beyond a distal-most end of the first end effector, the tip is fixed from pivotal movement relative to the first elongated portion (claim 1, lines 28-40).
Regarding claim 9, U.S. Patent No. 10,646,210 B2 claims wherein the first end effector is fixed from longitudinal movement relative to the tip, and wherein the second end effector is fixed from longitudinal movement relative to the tip (claim 1, lines 33-37).
Regarding claim 10, U.S. Patent No. 10,646,210 B2 claims wherein the first end effector is movable independently of the tip, and wherein the second end effector is movable independently of the tip (claim 1, lines 38-40).
Claim 11 is rejected due to its dependency on rejected claim 8.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,646,210 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 4, U.S. Patent No. 10,646,210 B2 claims wherein the first angle is parallel to the first elongated portion (claim 4, lines 1-2).

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,646,210 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 5, U.S. Patent No. 10,646,210 B2 claims wherein the second angle is perpendicular to the first elongated portion (claim 5, lines 1-2).

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,646,210 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 6, U.S. Patent No. 10,646,210 B2 claims wherein a lateral end of the band is removably coupled to the first end effector (claim 10, lines 1-3).

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,646,210 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 7, U.S. Patent No. 10,646,210 B2 claims wherein a lateral end of the band is fixedly coupled to one of the first end effector or the second end effector (claim 12, lines 1-3).

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,646,210 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 12, U.S. Patent No. 10,646,210 B2 claims wherein the band is configured to support the vein such that a proximal portion of the vein is disposed proximally of the band, and a distal portion of the vein is disposed distally of the band (claim 15, lines 1-4).
Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,646,210 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 13, U.S. Patent No. 10,646,210 B2 claims a vein harvesting device, comprising: a first elongated portion; a second elongated portion (at least one elongated portion; claim 16, lines 1-3); a first end effector disposed adjacent a distal portion of the first elongated portion, the   first end effector including a first jaw member and a second jaw member, at least one jaw member movable toward the other jaw member (claim 16, lines 5-10); a second end effector disposed adjacent a distal portion of the second elongated portion, the second end effector including a first jaw member and a second jaw member, at least one jaw member movable toward the other jaw member (claim 16, lines 11-16); and a band configured to extend between the first end effector and the second end effector and configured to contact a portion of a vein between the first end effector and the second end effector, a lateral end of the band is removably coupled to the first end effector (claim 16, lines 17-27).
Regarding claim 14, U.S. Patent No. 10,646,210 B2 claims wherein the band is deployable from a first position where the band is disposed at a first angle relative to the first elongated portion to a second position where the band is disposed at a second angle relative to the first elongated portion, wherein the first angle is different from the second angle (claim 16, lines 17-27).
Claim 15 is rejected due to its dependency on rejected claim 14.
Regarding claim 16, U.S. Patent No. 10,646,210 B2 claims a tip operatively connected to the first elongated portion, a distal end of the tip extending distally beyond a distal-most end of the first end effector, the tip is fixed from pivotal movement relative to the first elongated portion (claim 16, lines 28-32).

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,646,210 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 17, U.S. Patent No. 10,646,210 B2 claims a vein harvesting device, comprising: a first elongated portion; a second elongated portion (at least one elongated portion; claim 17, lines 1-3); a first end effector disposed adjacent a distal portion of the first elongated portion, the first end effector including a first jaw member and a second jaw member, at least one jaw member movable toward the other jaw member (claim 17, lines 5-10); a second end effector disposed adjacent a distal portion of the second elongated portion, the second end effector including a first jaw member and a second jaw member, at least one jaw member movable toward the other jaw member (claim 17, lines 11-16); and a band configured to extend between the first end effector and the second end effector and configured to contact a portion of a vein between the first end effector and the second end effector, wherein a lateral end of the band is fixedly coupled to one of the first end effector or the second end effector (claim 17, lines 17-27).
Regarding claim 18, U.S. Patent No. 10,646,210 B2 claims wherein the band is deployable from a first position where the band is disposed at a first angle relative to the first elongated portion to a second position where the band is disposed at a second angle relative to the first elongated portion, wherein the first angle is different from the second angle (claim 17, lines 17-27).
Claim 19 is rejected due to its dependency on rejected claim 18.
Regarding claim 20, U.S. Patent No. 10,646,210 B2 claims a tip operatively connected to the first elongated portion, a distal end of the tip extending distally beyond a distal-most end of the first end effector, the tip is fixed from pivotal movement relative to the first elongated portion (claim 17, lines 28-32).

Prior Art
The closest prior art of record, Blakeney et al. (US 2008/0255589 A1), Chin et al. (US 6,176,825 B1) or Ginn et al. (US 5,817,013), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of dependent claims 3-7, the claimed invention of independent claim 13, which recites, inter alia “a band configured to extend between the first end effector and the second end effector and configured to contact a portion of a vein between the first end effector and the second end effector, a lateral end of the band is removably coupled to the first end effector”, or the invention of independent claim 17, which recites, inter alia “t a band configured to extend between the first end effector and the second end effector and configured to contact a portion of a vein between the first end effector and the second end effector, wherein a lateral end of the band is fixedly coupled to one of the first end effector or the second end effector”.
The closest prior arts of record Chin and Ginn teach bands of vein harvesting devices similar to that of claims 1, 13 and 17; however, neither teach the combination of limitations discussed above. For example, the band 112 of Chin is deployable to first and second different angles (fig. 2A), but the band 112 is separate from the end effector 120. Thus, the band 112 is not configured for direct contact with the first and second end effectors simultaneously, the band 112 is not removably coupled to the first end effector, nor is the band 112 fixedly coupled to the first or second end effector. Modifying the band 112 to be in direct contact with and/or fixed and/or removably coupled to the first end effector would require a substantial reconstruction and redesign of the elements of Chin. The band 20 of Chin is configured for direct contact with the first and second end effector simultaneously and may be removably coupled to the first end effector; however, the band 20 is not deployable from a first angle to a second different angle. 
Because none of the prior art documents of record teach a vein harvesting device as recited in claims 1, 21 and 22, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of the claims according to the prior art documents or a combination thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tacchino et al. (US 2010/0036198 A1) is noted for teaching a band between end effectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771